Exhibit 10.19

 

[g264081kyi001.jpg]

2013 Incentive Compensation Plan

 

Effective January 1, 2013

 

Personal and Confidential

 

Employee

 

Frederick Weismann

 

Estimated 2013 Salary

 

$

141,804

 

 

 

Title

 

VP/Sr. Commerical Loan Officer

 

Estimated 2013 Target

 

20

%

$

28,361

 

 

Thresholds          Maintain CAMELS rating at one of the two highest ratings

 

Maintain a Commerical Asset Quality rating of “Satisfactory” or better

 

Maintain Commerical Loan Quality Control rating at “Satisfactory” or better
based on internal audit results

 

Qualifiers                        Credit Administration Exceptions maintained at
no greater than 30% of the commercial loan portfolio All new and existing
commerical loan relationships maintain an average Risk Rating of no less than
4.5 Loan department must close a minimum in total new loan commitments not
inclusive of loan modifications.

 

Net loan growth for the commercial loan portfolio of target $ amount.

 

Goal #1:                               Increase Commercial Loans Outstanding

 

Annual Payout Target

 

65

%=

$

18,435

 

 

NOTES

 

*  80% of this bonus target will be paid out in the year following attainment,
with 20% equally deferred  over the following two     years

*  Employee is eligible for payouts up to an additional 10% of base salary based
on overachievement against this goal.

 

Goal #2:                               Profitability and Deposit Relationships

 

Annual Payout Target

 

35

%=

$

9,926

 

 

Payout will be based on the cumulative attainment of the following, not to
exceed 100% of the Target:

 

75% of new lending relationships will open new DDA accounts

 

Fee income meets or exceeds target % of total new loan commitments in 2013.

 

Average pricing for all new commercial loans commitments in 2013 meets or
exceeds target %.

 

1

--------------------------------------------------------------------------------


 

NOTES:

 

Detailed objectives, payout criteria and examples are provided in the attached
Compensation Plan Narrative

 

All dollar figures are based on estimates of annualized salary.  Incentive
payments will be based on the employee’s actual base compensation for the
calendar year, which includes straight time pay, vacation, holiday, personal,
sick and jury duty pay. Overtime and other payments including previous year’s
bonus payout will be excluded from the calculation.

 

To be eligible for the Incentive Compensation, the employee must be actively
employed and not be on an active Performance Improvement Plan or a written
warning at the time of the incentive payment.

 

The Bank shall have the right to rescind and recoup or “clawback” incentive
payments paid under this plan if the Compensation Committee concludes that such
awards were paid out based on information that is later found to be materially
incorrect, including payments that were determined, in whole or in part, on
financial statement information that is subsequently restated.

 

2

--------------------------------------------------------------------------------